Citation Nr: 1538005	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

2.  Entitlement to an initial rating higher than 20 percent for status post splenectomy with residual scar.  

3.  Entitlement to a higher initial rating for status post resection of the small intestine and colon, evaluated as 10 percent disabling from February 27, 2007, to September 20, 2012, and as 20 percent disabling thereafter.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to an initial compensable rating for status post right hydrocele.  

6.  Entitlement to an initial compensable rating for a left varicocele.  

7.  Entitlement to an initial compensable rating for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2010, the Veteran was notified of a scheduled video conference hearing before a Veterans Law Judge.  The Veteran did not appear for his January 2011 hearing and has not submitted any statements in regard to his failure to appear.  Thus, the request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702(d) (2014).  

The instant matters were previously before the Board in July 2012, at which time they were remanded for further development.  Upon completion of that development, the matters were readjudicated via a January 2013 supplemental statement of the case (SSOC) and the case was thereafter returned to the Board.  With regard to the Veteran's rating for his status post resection of the small intestine and colon, the AOJ increased that evaluation from 10 to 20 percent, effective from September 20, 2012.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entire claims period, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

(The decision below addresses all issues save for the issue of entitlement to service connection for an acquired psychiatric disorder, which issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's status post splenectomy with residual scar is manifested by subjective complaints of pain; residuals include a non-painful scar of less than six square inches

2.  Resolving reasonable doubt in favor of the Veteran, it is likely that the Veteran experiences diarrhea as a result of his in-service resection of the small intestine and colon, the severity of which more nearly approximates a moderate disability; interference with absorption and nutrition or other severe symptoms objectively supported by examination findings have not been shown.

3.  Since the filing of the Veteran's claim, his hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level II, bilaterally.  

4.  The Veteran's status post right hydrocele and left varicocele are manifested by subjective complaints of pain; evidence of testicular atrophy, related urinary dysfunction, or pain due to scarring has not been shown.

5.  Deformity of the penis has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post splenectomy with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.117, Diagnostic Code (DC) 7706, 7706, 4.118, DCs 7801-7805 (2014).

2.  The criteria for a 20 percent rating, but not higher, for status post resection of the small intestine and colon have been met since February 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115, DC 7328-7329.   

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  The criteria for a compensable rating for status post right hydrocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115b, DC 7523 (2014).

5.  The criteria for a compensable rating for left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115a, 4.115b, DC 7525 (2014).

6.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115b, DC 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issues of entitlement to higher initial ratings listed on the title page of this decision, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for status post splenectomy with residual scar, status post resection of the small intestine and colon, bilateral hearing loss, erectile dysfunction, status post right hydrocele, and for a left varicocele were granted in November 2007, and he was assigned disability ratings and effective dates in that decision.  As the rating issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, records from the Social Security Administration (SSA), and lay statements from the Veteran.

The Board also finds that the medical evidence of record is sufficient for the Board to rely upon to determine the severity of the Veteran's status post splenectomy with residual scar, status post resection of the small intestine and colon, hearing loss, erectile dysfunction, status post right hydrocele, and left varicocele during the relevant time period.  Indeed, the Veteran has been afforded several VA examinations during the pendency of his claim and the examination reports contains all necessary findings to apply the rating criteria, to include consideration of whether alternative DCs are for application.  Regarding the Veteran's hearing loss, the Board is aware that a considerable amount of time has passed since the Veteran was last examined.  However, as will be discussed in further detail below, there is no indication from the Veteran or the evidence of record that the Veteran's hearing loss has increased in severity since that examination was conducted.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where, as here, the question for consideration is the propriety of the initial evaluation(s) assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

The Board notes that certain disabilities require the use of multiple, or hyphenated, DCs to appropriately identify and rate the disability.  Hyphenated DCs are used when a rating under one DC requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  Further, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, miscellaneous diseases, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

A.  Status Post Splenectomy with Residual Scar

The Veteran's status post splenectomy with residual scar has been rated as 20 percent disabling under 38 C.F.R. § 4.117, DC 7706, which provides for a single rating of 20 percent for a splenectomy.  38 C.F.R. § 4.117, DC 7706 (2014).  Thus, the Veteran is already in receipt of the highest schedular rating available under DC 7706.  The Board will therefore consider whether a higher rating is warranted under any other potentially applicable DC.  In this regard, the Board notes that under 38 C.F.R. § 4.117, DC 7707, a healed spleen injury is to be rated for residuals.  38 C.F.R. § 4.117, DC 7707 (2014).  Furthermore, a note following DC 7706 provides that complication such as systemic infections with encapsulated bacteria are to be rated separately.  38 C.F.R. § 4.117, DC 7706.

A review of the record shows that the Veteran was involved in a motor vehicle accident in service, which resulted in abdominal injuries necessitating removal of the spleen.  The Veteran underwent a fee-based examination in October 2007, at which time he reported symptoms of light headedness, headaches, and easy fatigability.  Physical examination of the Veteran revealed a level scar at the abdomen (laparotomy scar), measuring approximately 24 centimeters by 2 centimeters, with hyperpigmentation of the less than 6 square inches.  There was no indication of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  The examiner also indicated no subjective factors related to the Veteran's splenectomy.  Objective factors were listed to be an abnormal physical examination, but no anemia or findings of malnutrition.

The Veteran's VA treatment records associated with his Virtual VA file show that in February 2009, he presented for a routine health evaluation.  Physical examination of the Veteran revealed his abdomen to be obese and soft.  A surgical scar was noted on the abdomen, which the Veteran reported to be the site of his pain due to adhesions.  In his May 2009 VA Form 9, the Veteran alleged that his abdominal scars cause constant pain due to adhesions.  He also reported his scar to be greater than six square inches, tender, hyperpigmented, and abnormal in texture.

The Veteran was again examined in September 2012.  Examination of the Veteran's abdomen revealed a large, well-healed midline vertical surgical scar, as well as two small right lower quadrant scars from a temporary colostomy and a right inguinal hernia repair.  Some tenderness was noted in the right upper quadrant.  Diagnostic testing included a complete blood count and a comprehensive metabolic panel, the results of which were normal, save for elevated LFTs.  Regarding the Veteran's splenectomy residuals, the examiner stated that that there appeared to be no serious clinical problems resulting from the Veteran's in-service splenectomy.  The examiner also indicated that residuals did not include light-headedness, headaches, or fatigability and that the Veteran's scar was not painful, unstable, or greater than six square inches.  The examiner noted that although the scar was wide, it was superficial and linear, and was not painful to touch.  Overall, the examiner concluded that although the Veteran himself characterized his symptoms as being quite severe, the clinical examination, to include the results of diagnostic testings, was relatively unremarkable.  

Based on the medical evidence of record, the Board cannot conclude that a rating greater than 20 percent is warranted based on the Veteran's splenectomy residuals, which appear only to include a non-painful scar of less than six square inches.  Thus, a rating in excess of 20 percent is not warranted in consideration of the diagnostic criteria applicable to rating scars.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2014).  The evidence also fails to reveal that the Veteran has suffered from complications such as systemic infections with encapsulated bacteria, such that any separate ratings are warranted in accordance with DC 7706.  Lastly, the Board notes that the Veteran has not been diagnosed as having thrombocytopenia.  Accordingly, DC 7705 is not for application.  38 C.F.R. § 4.117, DC 7705 (2014).

In denying a rating in excess of the currently assigned 20 percent, the Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The Board is aware that the DC under which the Veteran's splenectomy residuals are rated does not contain any diagnostic criteria.  38 C.F.R. § 4.117, DC 7706.  Rather, the rating schedule simply provides for a 20 percent rating for all cases in which a veteran has undergone a splenectomy.  The Board assumes that in affording a 20 percent rating for all cases of a splenectomy, the rating schedule is intending to compensate veterans for residuals of that procedure.  It is not so exceptional or unusual that a veteran would experience residual pain at a surgical site.  Thus, the Board does not find that the Veteran's subjective complaints of pain take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2014).  

B.  Status Post Resection of Small Intestine and Colon

The Veteran's status post resection of the small intestine has been evaluated as 10 percent disabling from February 27, 2007, to September 20, 2012, and as 20 percent disabling thereafter under 38 C.F.R. § 4.115, DC 7328-7329.  Under DC 7328, a 20 percent rating is warranted for symptomatic residuals of resection of the small intestine with diarrhea, anemia and inability to gain weight.  38 C.F.R. § 4.115, DC 7328 (2014).  A 40 percent rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Id.  Lastly, a 60 percent rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  DC 7328 pertains to resection of the large intestine and provides for a 10 percent disabling where symptoms are slight, a 20 percent rating where symptoms are moderate, and a 40 percent rating where there are severe symptoms objectively supported by examination findings.  38 C.F.R. § 4.114, DC 7329 (2014).  The Board notes that ratings under DCs 7301 to 7329, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Rather, a single rating will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id.

When initially examined in October 2007, the Veteran complained of nausea, vomiting, diarrhea, and abdominal pain.  It was indicated that his condition did not affect general body health or body weight.  A review of the Veteran's VA treatment records contained in his Virtual VA file shows that in February 2009, the Veteran complained of having liquid stools for the past 35 years.  The assessment was "short bowel syndrome with bowel dysfunction with diarrhea - post partial small and large bowel removal."  When examined in September 2012, the Veteran reported that since undergoing resection of his large and small intestines in service, he has had frequent diarrhea and intermittent loss of bowel control.  Regarding signs and symptoms attributable to the Veteran's intestinal surgery, the examiner first indicated diarrhea, nausea, and vomiting.  It was stated that the Veteran's intestinal surgery had not resulted in weight loss or an inability to gain weight, or in interference with absorption and nutrition.

Regarding the complained of symptoms of nausea, vomiting, constipation, diarrhea, and loss of bowel control, the examiner then opined that it is highly unlikely that the Veteran's in-service intestinal resection would cause this constellation of symptoms.  The basis of the examiner's opinion appears to be that the Veteran had only a small portion of his large and small intestines removed, but the examiner did not elaborate on this statement. 

Based on the September 2012 VA's examiner's opinion, the AOJ increased from 10 to 20 percent the Veteran's evaluation assigned for his status post resection of small intestine and colon.  The AOJ indicated that its award of a higher rating was based on the evidence demonstrating diarrhea.  Notably, the AOJ did not discuss the examiner's conflicting statements regarding the cause of the Veteran's diarrhea.  Nor did the AOJ discuss the 2009 assessment of "short bowel syndrome with bowel dysfunction with diarrhea - post partial small and large bowel removal" or the fact that the Veteran has complained of experiencing diarrhea since his in-service surgery.  

Given the evidence of record and the basis for the AOJ's assignment of a 20 percent rating, the Board finds that when reasonable doubt is resolved in favor of the Veteran, a 20 percent rating is warranted for the Veteran's status post resection of small intestine and colon from the effective date of his award of service connection, as the Veteran's disability picture more nearly approximates the criteria for that higher rating during the entire pendency of the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.115, DC 7328-7329.  Indeed, the Veteran has complained of experiencing diarrhea since his in-service intestinal resection.  The Board finds no reason to discount the Veteran's statements in this regard, especially given that he is certainly competent to report on the presence of such symptoms.

The Board has also considered whether a rating in excess of 20 percent is warranted at any point during the relevant time period but finds that it is not.  This is so because the evidence fails to demonstrate any interference with absorption and nutrition, to include demonstrated weight loss, or severe symptoms.  In finding that the Veteran's symptoms are not "severe," the Board points out that his diarrhea/loose bowels have not resulted in weight loss or other adverse health consequences.  The Veteran has also denied receiving treatment related to these symptoms.  As such, the Board cannot conclude that his disability picture is one of a severe disability based on the objective evidence of record.

The above determinations are based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected status post resection of small intestine and colon are described by the established criteria found in the rating schedule applicable to that disability.  The Board finds that the rating criteria specifically contemplate the level of disability and symptomatology reported, to include diarrhea and overall moderate disability picture.  Therefore, the currently assigned schedular evaluation is adequate and referral for extraschedular consideration is therefore not required.  See Thun, supra; 38 C.F.R. § 3.321(b)(1) .

C.  Hearing Loss

The Veteran's service-connected hearing loss has been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100 (2014).  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

At the outset, the Board acknowledges that the Veteran has been provided with only one audiology examination during the pendency of his claim, which examination was conducted in October 2007.  Although nearly eight years have passed since the Veteran's hearing was last evaluated, the Veteran has not asserted, nor does the evidence demonstrate, that his hearing impairment has worsened and undergone some material change since the October 2007 examination.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

Relevant to the issue on appeal, results of audiometric testing conducted as part of an October 2007 fee based audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
30
30
LEFT
20
15
25
25

Puretone averages were 26 decibels for the right ear and 21 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent, bilaterally, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level II hearing acuity, bilaterally.  38 C.F.R. § 4.85, Table VI.  Level II hearing acuity in both ears results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the October 2007 examination report does not support the assignment of a compensable rating.  Id.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level II hearing impairment in either ear, which results in a noncompensable disability evaluation under 38 C.F.R. § 4.85, DC 6100.  Notably, there is no other audiometric data dated during the relevant time period, nor does the Veteran assert that his hearing was otherwise evaluated during the claims period or that his hearing acuity has diminished during the claims period.  Consequently, the Board concludes that the criteria for a compensable rating have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  

The above determination is based upon consideration of applicable rating provisions, to include the criteria for an exceptional pattern of hearing loss for the right ear.  See 38 C.F.R. § 4.86.  The Board also does not find that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In regards to hearing loss, it was noted that the Veteran has difficulty hearing and understanding conversations.  Such effects do not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  The Veteran has not described any adverse consequences flowing from his decreased auditory acuity, and the Board points out that decreased auditory acuity necessarily implies difficulty with hearing.  The Veteran simply has not described any consequences that are not commensurate with what is contemplated by the rating schedule.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, supra.

D.  Status Post Right Hydrocele & Left Varicocele

The Veteran's status post right hydrocele and left varicocele have been evaluated as noncompensably disabling under 38 C.F.R. § 4.115b, DCs 7599-7523 and 7599-7525, respectively.  ("Hydrocele" is defined as "a circumscribed collection of fluid, especially a collection of fluid in the tunica vaginalis testis or along the spermatic cord."  "Varicocele" is defined as "a condition . . . characterized by varicosity of the veins of the pampiniform."  Dorland's Illustrated Medical Dictionary 889, 2053 (31st ed. 2007).)  DC 7523 pertains to atrophy of the testis and provides for a noncompensable (zero percent) evaluation for complete atrophy of one testis and a 20 percent evaluation for complete atrophy of both testis.  38 C.F.R. § 4.115b, DC 7523 (2014).  DC 7525 pertains to epididymo-orchitis and is to be rated as a urinary tract infection.  38 C.F.R. § 4.115b, DC 7525 (2014).  Urinary tract infections are evaluated under 38 C.F.R. § 4.115a, which provides for a 10 percent rating when the disability requires long-term drug therapy, one to two hospitalizations per year and/or intermittent intensive management and for a rating of 30 percent when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a (2014).  

A review of the evidence shows that while in service, the Veteran was treated for an enlarged right testicle.  The assessment was a right hydrocele and left varicocele.  The Veteran subsequently underwent a right hydrocelectomy.  In October 2007, the Veteran underwent a fee-based examination in connection with his claim for VA disability compensation.  At that time, the Veteran reported that he urinated every hour during the day and every three hours at night.  He indicated problems initiating urination and reported a weak and hesitant flow.  Incontinence was denied.  Physical examination of the Veteran's penis revealed normal findings, but examination of the testicles was abnormal.  Tenderness and a left varicocele were noted.  The examiner rendered diagnoses of status post right hydrocele and left varicocele, with subjective complaints of pain.  

The Veteran was again examined in September 2012 at which time he reported having had a right hydrocele repair in 1978 and a left varicocele repair in 1980.  He stated that since that time he had developed bilateral testicular atrophy and also experienced intermittent scrotal pain, bilaterally.  The Veteran further reported a slowing of his urinary stream and indicated that he would wake to urinate five times nightly.  Physical examination of the Veteran's penis revealed normal findings, but examination of the testes was abnormal.  The right testicle was indicated to be considerably softer than normal and very tender to the touch and the left testicle was also described as very tender to the touch.  There was no indication that either testicle was abnormal in size.  Results of scrotal ultrasound were noted to reveal bilateral heterogenous testicles and a small right epididymal cyst, but no hydrocele or varicocele.

Regarding whether the Veteran's claimed urinary problems were attributable to the hydrocele or varicocele, the examiner noted that there was no indication of any present hydrocele or varicocele at the time of the examination.  The examiner went on to state that even if present, neither condition would contribute to urinary symptoms because neither a hydrocele nor a varicocele would anatomically impact the flow of urine from the bladder through the prostatic urethra and to the penis.  The examiner noted that the Veteran did have an enlarged prostate, which "could definitely account for the symptoms of urinary frequency and obstructive voiding."  The examiner also noted that the ultrasound failed to reveal the presence of any residual scarring and thus opined that any purported testicular pain would not be related to the in-service hydrocele surgery.  Regarding the varicocele noted during the 2007 examination, the examiner stated if indeed it was then existent, it had spontaneously resolved, as there was no objective evidence of a varicocele at the time of the 2012 VA examination.

Based on this evidence, the Board finds that a compensable rating is not warranted for either the Veteran's status post right hydrocele or his left varicocele.  This is so because there is no evidence of testicular atrophy to warrant a compensable rating under DC 7523.  There is also no indication of urinary tract infections of any other urinary dysfunction related to the Veteran's left varicocele that would warrant a compensable rating under the diagnostic criteria pertinent to genitourinary dysfunction.  See 38 C.F.R. § 4.115b.  In this regard, the Board points out that 2012 VA examination explained why the Veteran's urinary complaints would not be related to a hydrocele or varicocele even one had been present at the time of that examination.  There is also no evidence that the Veteran's complaints of pain are related to scarring or is otherwise a residual of the in-service surgery.  Indeed, the VA examiner opined that the Veteran's subjective complaints of pain were not substantiated by the medical evidence as there was no medical reason for why the Veteran would be experiencing such pain.  Further, the other evidence of record, to include the Veteran's VA treatment records, does not contain any indication of symptoms related to the hydrocele or varicocele that would support a compensable rating.

The Board also concludes that referral of either disability rating for extraschedular consideration is not warranted.  The evidence simply does not establish symptomatology related to the Veteran's right hydrocele or his left varicocele that would take his case outside the norm.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, supra.

E.  Erectile Dysfunction

The Veteran has been awarded service connection for erectile dysfunction associated with his status post right hydrocele, which disability has been evaluated as noncompensably disabling under 38 C.F.R. § 4.115b, DC 7599-7522.  DC 7255 provides for a single rating of 20 percent for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2014).  The Board notes that in every instance where the schedule does not provide a zero percent rating evaluation for a diagnostic code, a noncompensable rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

As discussed above, the Veteran was examined in October 2007 and September 2012.  In October 2007, the Veteran reported an inability achieve and maintain an erection, but denied any treatment for his impotence.  Erectile dysfunction was also noted at the time of the September 2012 VA examination.  During both examinations, however, physical examination of the Veteran's penis revealed normal findings.  Without some evidence of penis deformity, a compensable rating may not be assigned for the Veteran's symptoms of erectile dysfunction alone.  See 38 C.F.R. § 4.115b , Diagnostic Code 7522 (2014) (requiring penis deformity with loss of erectile power).  Accordingly, because the evidence fails to demonstrate that the Veteran has penile deformity in addition to his reported inability to achieve and maintain an erection, a compensable rating is not warranted.  Id.

The Board also concludes that referral of either disability rating for extraschedular consideration is not warranted.  The Veteran's disability is manifested by difficulty achieving and maintaining an erection, which symptomatology is specifically contemplated by the DC under which his disability is evaluated.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, supra.

F.  Miscellaneous 

Lastly, the Board notes that in Rice v. Shinseki, the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits.").  Here, although the Veteran is not working and is receipt of SSA disability benefits, there is no indication that the Veteran is unemployable due to his status post splenectomy with residual scar, status post resection of the small intestine and colon, hearing loss, erectile dysfunction, status post right hydrocele, and/or left varicocele.  Indeed, in applying for SSA disability benefits, the Veteran alleged that he was unable to work on account of his right shoulder, right hip, low back, hypertension, depression, seizures, memory loss, and difficulty concentrating.  Accordingly, because there is no evidence of unemployability due to the disabilities evaluated above, the Board finds that the issue of entitlement to TDIU has not been in the context of the current appeal.  See Comer and Rice, both supra.


ORDER

Entitlement to a rating in excess of 20 percent for status post splenectomy with residual scar is denied.

Entitlement to a rating of 20 percent, but not higher, for status post resection of the small intestine and colon, is granted from February 27, 2007.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a compensable rating for status post right hydrocele is denied.

Entitlement to a compensable rating for a left varicocele is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.


REMAND

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, in its July 2012 action, the Board discussed that fact that the Veteran had briefly described stressful events in service that included the collisions of his ship with others, and had reported having a mental breakdown during service and subsequent trips to sick bay for depression and anxiety.  The Board noted that VA outpatient records indicated a diagnosis of bipolar disorder and that a June 2007 fee-based examination report contained a diagnosis of PTSD, related to the Veteran's documented in-service automobile accident.  However, the report of an October 2007 fee-based examination contained that examiner's impression that the results of the previous examination were "somewhat superficially derived."  The examiner pointed out inconsistencies in the prior examination report and noted certain significant facts not previously discussed, such as the Veteran's treatment for bipolar disorder.  The examiner thus indicated his belief that the June 2007 diagnosis of PTSD was not substantiated by the available data, and that the Veteran did not have any mental condition that would be secondary to his motor vehicle accident in service.  Upon review of the record, the Board determined that a comprehensive examination was necessary to address the uncertainties and ambiguities regarding the Veteran's diagnosed psychiatric disorders.  The matter was thus remanded for the Veteran to be scheduled for another examination to determine the likelihood that any currently diagnosed mental disorder is related to his period of service from January 1974 to February 1978.  It was requested that the examiner reconcile the ambiguities in the record with regard to the proper diagnoses, and address the etiology of all current mental disorder.  The examiner was directed to consider the significant facts of the case, to include STRs showing treatment for anxiety psychoneurosis in September 1976; the Veteran's claims of having seen a psychiatrist in 1981 for treatment of depression; post-service treatment records of bipolar disorder beginning in 2006; the June 2007 diagnosis of PTSD related to the motor vehicle accident in service; and the information contained in the October 2007 examination report.  

The Veteran was afforded a VA PTSD examination in January 2013.  The examination report indicates the examiner's review of the record and contains references to certain VA treatment reports, to include ones showing a diagnosis of bipolar disorder.  Upon examination of the Veteran, the VA examiner rendered a diagnosis of mood disorder, not otherwise specified, noting that it was likely and "alcohol-induced mood disorder."  She further concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, finding that he did not in fact have recall of the stressful event and that he lacked a necessary initial reaction to the event.  The examiner stated that she did "not believe [the Veteran] meets the criteria for bipolar disorder (either Type I or II), but rather experience[s] 'mood shifts' in the context of binge drinking," noting that the Veteran had not suffered significant highs since he ceased drinking two years prior.  The examiner went on to opine that the Veteran's depression was more likely the result of substance-induced mood changes, indicating that he had not met the criteria for a diagnosis of major depressive disorder since abstaining from alcohol.  

Unfortunately, another remand is necessary.  This is so because although the most recent VA examiner determined that the Veteran did not currently have an acquired psychiatric disorder, she did not consider the validity of the psychiatric diagnoses of record, to include consideration of whether at any point since February 2007 the Veteran had an acquired psychiatric disorder attributable to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability may be shown even though the disability resolves prior to the adjudication of the claim, so long as a disability was present at the time the claim is filed or during the pendency of the claim).  The Board also points out that although the examiner stated that she did not "believe" that the Veteran met the criteria for a diagnosis of bipolar disorder, she did not fully explain her conclusion in this regard.  Without further explanation, it is unclear to the Board why the VA examiner did not "believe" that the Veteran has bipolar disorder.  Also without further comment, the Board cannot weigh the validity of the examiner's opinion with regard to diagnosis against the validity of the numerous diagnoses of bipolar disorder recorded in the Veteran's VA treatment records and as discussed in the October 2007 examination report.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that another examination is necessary to determine whether the Veteran has at any point since February 2007 had an acquired psychiatric disorder that is attributable to service.

The Board also notes that in addition to his reported in-service automobile accident, the Veteran, in his VA Form 9, reported that he was aboard the USS John F. Kennedy when it collided with the USS Belknap.  In this regard, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is sufficient information to concede that the Veteran was aboard the USS John F. Kennedy at the time of the collision, as alleged.  (Internet research confirms that on November 22, 1975, a collision between the USS John F. Kennedy and the USS Belknap did in fact occur.)  Although the Veteran's service personnel records do not affirmatively place the Veteran aboard the USS John F. Kennedy on November 22, 1975, they do show that on May 13, 1975, the Veteran "commenced present continuous sea tour," and that he was then attached to Tactical Electronic Warfare Squadron 133 (TACERLON 133 or VAQ-133).  See http://www.uscarriers.net/cv67deploy.htm.  There is also no evidence in the Veteran's service personnel records to suggest that the Veteran was not aboard the USS John F. Kennedy at the time of the collision as alleged and the Board concludes that further research would not result in affirmative documentation of the Veteran aboard the USS John F. Kennedy on November 22, 1975.  Accordingly, as part of the examination to be afforded on remand, the examiner should consider whether this incident contributed in any way to the Veteran's development of an acquired psychiatric disorder.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since January 2013 have been associated with the Veteran's claim folder.

2.  The AOJ should arrange for the Veteran to be scheduled for a psychiatric examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the overall examination.  Psychological testing with a view toward determining whether the Veteran experiences PTSD and/or bipolar disorder should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner should review the entire record and take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  The examiner should also elicit the necessary information from the Veteran regarding his in-service stressors of (1) having been involved in a motor vehicle accident and (2) having been aboard the USS John F. Kennedy when it collided with the USS Belknap.

The examiner should then set forth diagnoses of all psychiatric disorders that the Veteran is determined to have suffered from at any point since 2007 forward.  If a diagnosis of PTSD is made, the examiner should specify the stressor, or stressors, relied on in making the diagnosis of PTSD.  If a diagnosis of PTSD and/or bipolar disorder is not rendered, the examiner must state why he/she disagrees with the past diagnoses of PTSD and bipolar disorder.  If the examiner concludes that any such diagnosis was previously supported, but is no longer supporter, by the evidence of record, the examiner should, to the extent possible, identify the reasons why the Veteran no longer meets the criteria for a diagnosis of PTSD and/or bipolar disorder.

Then, for any psychiatric diagnosis supported by the evidence at any point since February 2007, the examiner should provide an opinion as to whether it is at least as likely as not that that psychiatric disorder is related to the Veteran's active military service or is otherwise related to an event of such service. 

The examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.

If the examiner determines that he/she cannot provide an opinion on any question without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


